UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6107



MICHAEL SCOTT PERKINSON,

                                              Plaintiff - Appellant,

          versus


R.   THOMAS    BREEDLOVE;   CHARLES    HAWLEY;
CNA/WESTERN SURETY COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00681-H)


Submitted: June 22, 2006                         Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Scott Perkinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Scott Perkinson appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint as barred by

the applicable statute of limitations. We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court. Perkinson v. Breedlove, No.

5:05-ct-00681-H (E.D.N.C. Dec. 8, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -